DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim 3 is objected to because of the following informalities: there is no period at the end of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "and cavities" in line 6. It is unclear if this refers to “the cavities” in line 4 or are additional “cavities”. Appropriate correction is required.
Claim 3 recites the limitation "the device". There is insufficient antecedent basis for this limitation in the claim.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2011/0317367) in view of Simon (US 2014/0209288).Re claim 1:	Campbell discloses a cooling system (fig. 5), comprising: 	a heatsink (all of the tubes and compartments where the coolant flows in fig. 5) comprising cavities (531-534, 536, 563, 573 in fig. 5) and active coolant flow (pumps 562, 572 in fig. 5 can be controlled according to fig. 6 and para. 0060-0062); 	a reservoir (560, 570 in fig. 5; para. 0056) in fluid communication with the cavities (531-534, 536, 563, 573 in fig. 5) comprising a liquid outlet (563 and 573 in fig. 5; 563 and 573 are outlets for the liquid at the bottom of 560 and 570) and an inlet for a gas or a gas-liquid mixture (the inlets of 560 and 570 are gas inlets since it is connected to the gas outlets of the 540’s in fig. 5, these gas outlets are similar to the 442 in fig. 4B; para. 0046);	a two-phase coolant in the reservoir and cavities (the coolant is both liquid and gas in the reservoirs and the cavities in fig. 5).	Campbell does not explicitly disclose 	a control module configured to determine a vapor quality and void fraction of the coolant based on the measured coolant capacitance and to increase coolant flow if the determined vapor quality and void fraction indicate a dry-out condition, where the vapor quality is a mass fraction of a saturated mixture that is vapor.	Simon discloses 	a control module (460, 470 in fig. 4; para. 0059) configured to determine a vapor quality and void fraction (‘vapor quality’, ‘void fraction’ in para. 0057) of the coolant (‘fluid’ in para. 0057) based on the measured coolant capacitance (‘capacitance’ in para. 0057) and to increase coolant flow (para. 0058) if the determined vapor quality and void fraction indicate a dry-out condition (‘dryout and superheat’ in para. 0058), (para. 0034).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Campbell wherein a control module configured to determine a vapor quality and void fraction of the coolant based on the measured coolant capacitance and to increase coolant flow if the determined vapor quality and void fraction indicate a dry-out condition, where the vapor quality is a mass fraction of a saturated mixture that is vapor as taught by Simon, in order to have a non-intrusive and low cost way of finding out how much fluid is in the liquid phase and how much fluid is in the gas phase in a two phase heat transfer system and be able to use that information to adjust the coolant flow to keep the electronic components from overheating.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2:	The modified Campbell discloses further comprising a pump (562, 572 in fig. 5) configured to pump liquid coolant (liquid coolant at the bottom of 560 and 570 in fig. 5) from the reservoir (560, 570 in fig. 5; para. 0056) into the cavities (531-534, 536, 563, 573 in fig. 5).Re claim 3:	The modified Campbell discloses wherein the pump (562, 572 in fig. 5) is embedded in the device (500 in fig. 5).Re claim 5:	The modified Campbell discloses wherein the cooling system (everything in fig. 5) is a single, field-replaceable unit (500 is a rack that can be replaced if it malfunctions).  

Re claim 6:	The modified Campbell discloses wherein the two-phase coolant has a phase transition temperature between an ambient temperature and an expected device temperature.	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system wherein the two-phase coolant has a phase transition temperature between an ambient temperature and an expected device temperature in order to make sure that the temperature of the coolant that is cooling the expected device will be cooler than the device during operation ensuring that the coolant will always be able to draw heat from the device, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233. 

Re claim 7:	 The modified Campbell discloses further comprising a secondary cooling line (524 in fig. 5) that removes heat (fig. 5) from the two-phase coolant (530 in fig. 5).
Re claim 8:	The modified Campbell discloses further comprising a device (412 in fig. 4B; para. 0046) to be cooled (para. 0046).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2011/0317367) in view of Simon (US 2014/0209288) as applied to claim 1 above, and further in view of Shedd (US 2016/0120064).Re claim 4:	The modified Campbell does not explicitly disclose wherein the cavities comprise a wicking material.	Shedd discloses wherein the cavities (cavities of the heat pipe in para. 0362) comprise a wicking material (‘wick’ in para. 0362).	Thus it would have been obvious to one having ordinary skill in the art before the .
Alternatively, claims 1-3, 5-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nori (US 2003/0205054) in view of Tilton (US 2005/0183844), and further in view of Simon (US 2014/0209288).Re claim 1:	Nori discloses a cooling system (11 in fig. 1), comprising: 	a heatsink (32 in fig. 2; para. 0046) comprising cavities (cavities within 44 which is part of 32 in fig. 3A; para. 0049) and coolant flow controls (53 in fig. 3A; para. 0052) in the cavities; 	a reservoir (34 in fig. 2; para. 0047) in fluid communication with the cavities (34 receives gaseous coolant from the 32’s according to para. 0047) comprising a liquid outlet (condensed coolant flows out of 34 according to para. 0047) and an inlet for a gas or a gas-liquid mixture (gaseous coolant flows into 34 according to para. 0047);	a two-phase coolant in the reservoir and cavities (the coolant exists in two phases in these two areas since the gaseous coolant condenses in the reservoir 34 according to para. 0047 and the liquid coolant vaporizes in the cavities of 32 according to para. 0046).	Nori does not explicitly disclose wherein the coolant flow controls are active coolant flow controls configured to adjust coolant flow through the cavities.	a control module configured to determine a vapor quality and void fraction of the coolant based on the measured coolant capacitance and to increase coolant flow if the determined vapor quality and void fraction indicate a dry-out condition, where the vapor quality is a mass fraction of a saturated mixture that is vapor.	Tilton discloses wherein the coolant flow controls are active coolant flow controls configured to adjust coolant flow through the cavities (atomizer 32 in fig. 4 is made to be variable and controllable according to para. 0046).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Nori wherein the coolant flow controls are active coolant flow controls configured to adjust coolant flow through the cavities as taught by Tilton, in order to increase the amount of coolant flow towards the heat source if it is overheating and reduce the amount of coolant flow when it is not.	The modified Nori does not explicitly disclose 	a control module configured to determine a vapor quality and void fraction of the coolant based on the measured coolant capacitance and to increase coolant flow if the determined vapor quality and void fraction indicate a dry-out condition, where the vapor (460, 470 in fig. 4; para. 0059) configured to determine a vapor quality and void fraction (‘vapor quality’, ‘void fraction’ in para. 0057) of the coolant (‘fluid’ in para. 0057) based on the measured coolant capacitance (‘capacitance’ in para. 0057) and to increase coolant flow (para. 0058) if the determined vapor quality and void fraction indicate a dry-out condition (‘dryout and superheat’ in para. 0058), where the vapor quality is a mass fraction of a saturated mixture that is vapor (para. 0034).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of the modified Nori wherein a control module configured to determine a vapor quality and void fraction of the coolant based on the measured coolant capacitance and to increase coolant flow if the determined vapor quality and void fraction indicate a dry-out condition, where the vapor quality is a mass fraction of a saturated mixture that is vapor as taught by Simon, in order to have a non-intrusive and low cost way of finding out how much fluid is in the liquid phase and how much fluid is in the gas phase in a two phase heat transfer system and be able to use that information to adjust the coolant flow to keep the electronic components from overheating. 	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2:	The modified Nori discloses further comprising a pump (31 in fig. 2; para. 0045) configured to pump liquid coolant (para. 0047) from the reservoir (34 in fig. 2; para. 0047) into the cavities (cavities within 32 in fig. 3A).Re claim 3:	The modified Nori discloses wherein the pump (31 in fig. 1; para. 0045) is embedded in the device (12 in fig. 1). Re claim 5 :	The modified Nori discloses wherein the cooling system (11 in fig. 1) is a single, field-replaceable unit (11 is a unit that can be replaced if it malfunctions).  

Re claim 6 :	The modified Nori does not explicitly disclose wherein the two-phase coolant has a phase transition temperature between an ambient temperature and an expected device temperature.In re Aller, 105 USPQ 233. 
Re claim 7 :	 The modified Nori discloses further comprising a secondary cooling line (29 in fig. 1; para. 0044) that removes heat (fig. 1, 2) from the two-phase coolant (29 removes some amount of heat from the heated coolant when the coolant flows through). 
Re claim 8 :	The modified Nori discloses further comprising a device to be cooled (33 in fig. 2; para. 0046). Re claim 10 :	Nori does not explicitly disclose wherein the active coolant flow controls include a piezo-electric device.	Tilton discloses wherein the active coolant flow controls include a piezo-electric device (para. 0053).
Alternatively, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nori (US 2003/0205054) and Tilton (US 2005/0183844) in view of Simon (US 2014/0209288) as applied to claim 1 above, and further in view of Shedd (US 2016/0120064).Re claim 4:	The modified Nori does not explicitly disclose wherein the cavities comprise a wicking material.	Shedd discloses wherein the cavities (cavities of the heat pipe in para. 0362) comprise a wicking material (‘wick’ in para. 0362).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of the modified Nori wherein the cavities comprise a wicking material as taught by Shedd, in order to help fluid move up the fins when there is insufficient pressure for it to flow against gravity.
Alternatively, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nori (US 2003/0205054) and Tilton (US 2005/0183844) in view of Simon (US 2014/0209288) as applied to claim 1 above, and further in view of Yazawa (JP 2006-108720).Re claim 9:	The modified Nori does not explicitly disclose wherein the active coolant flow controls include a micro electro-mechanical system.	Yazawa discloses wherein the active coolant flow controls include a micro electro-mechanical system (100 in fig. 2; last paragraph of page 23 and first paragraph of page 24; 100 provides coolant to electronic device 200).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of the modified Nori wherein the active coolant flow controls include a micro electro-mechanical system as taught by Yazawa, in order to have a system that is scalable in manufacturing and is cost effective.
Alternatively, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nori (US 2003/0205054) and Tilton (US 2005/0183844) in view of Simon (US 2014/0209288) as applied to claim 1 above, and further in view of Krambrock (US 5,397,062).Re claim 11:	The modified Nori does not explicitly disclose wherein the active coolant flow controls operate to change an effective cross-section for flow inside the cavities.	Krambrock discloses wherein the active coolant flow controls (27 in fig. 2; col. 4 line 55 – col. 5, line 17) operate to change an effective cross-section for flow (27 moves 9 up or down which changes the cross section for flow between 9 and 8 in fig. 2; abstract) inside the cavities (2 and 2’ in fig. 2; col. 4, col. 5). 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of the modified Nori wherein the active coolant flow controls operate to change an effective cross-section for flow inside the cavities as taught by Krambrock, in order to increase the amount of coolant flow towards the heat source if it is overheating and reduce the amount of coolant flow when it is not. 
Response to Arguments

In response to the applicant’s argument in the 2nd and 3rd paragraph on page 5 of the reply filed on 12/7/2021, wherein the applicant argues that the broad/expansive interpretation of the term “cooling volume” as including the piping and pumps of Campbell’s system, would be unreasonable to apply to the feature of a heatsink. The examiner disagrees because “all of the tubes and compartments where the coolant 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	
US 2013/0105122 – is considered pertinent because this application describes cooling apparatus which includes a housing with electronic components immersed in dielectric fluid wherein the housing is connected to a reservoir and pump. 
US 2006/0080975 – is considered pertinent because this application describes a spray cooling system with a nozzle or atomizer.
US 2002/0113142 – is considered pertinent because this application describes a spray cooling system for a device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Zhengfu J Feng/                                                      Examiner, Art Unit 2835                                              March 4, 2022                                            

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835